DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           RAUL REYNOSO,
                              Appellant,

                                     v.

                        CITY OF BOCA RATON,
                              Appellee.

                              No. 4D18-2427

                              [April 24, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Gerard Joseph Curley, Jr., Judge; L.T. Case No. 50-2016-
CA-000250-XXXX-MB.

  Richard A. Sicking and Mark A. Touby of Touby, Chait & Sicking, P.L.,
Coral Gables, for appellant.

  Laura K. Wendell, Daniel L. Abbott and Richard B. Rosengarten of
Weiss Serota Helfman Cole & Bierman, P.L., Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed. See Baker v. Airguide Mfg., LLC, 151 So. 3d 38 (Fla. 3d DCA
2014).

MAY, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.